Appeal by defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered June 18,1982, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. The case is remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The prosecution concedes that reversal is mandated because the People presented no evidence at trial that the .22 caliber gun found in defendant’s glove compartment was operable and thereby failed to prove that defendant was in possession of a “firearm” within the meaning of subdivision 3 of section 265.00 and section 265.01 of the Penal Law (People v Grillo, 15 AD2d 502; People v De Witt, 285 App Div 1157). In view of the foregoing there is no need to pass on defendant’s other contentions. O’Connor, J. P., Weinstein, Niehoff and Boyers, JJ., concur.